Citation Nr: 1036858	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for claimed diabetes mellitus 
type II. 

2.  Entitlement to service connection for claimed erectile 
dysfunction. 




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the June 2007 rating decision by the RO that 
determined that new and material evidence had not been received 
to reopen the claim of service connection for diabetes mellitus 
type II, denied service connection for erectile dysfunction, and 
denied a compensable rating for the service-connected 
hemorrhoids.   

A June 2009 rating decision assigned a 20 percent rating to the 
service-connected hemorrhoids, effective on February 26, 2007.      

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

At the hearing, the Veteran withdrew the claim for increase from 
the appeal.  

The Veteran's representative also argued that the claim of 
service connection for diabetes mellitus was still pending since 
the October 2004 rating decision because the RO had not addressed 
the claim of service connection on a secondary basis.  Compare 
Ashford v. Brown, 10 Vet. App. 120 (1997), with Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996), and Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  However, the Board finds that Veteran's 
February 2007 claim must be addressed as presented on the first 
page.

The now reopened claim of service connection for diabetes 
mellitus type II and the claim of service connection for erectile 
dysfunction are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The unappealed October 2004 rating decision denied the claim 
of service connection for diabetes mellitus type II. 

2.  The evidence added to the record since the October 2004 
rating decision includes evidence that is neither cumulative to, 
nor redundant of, the evidence previously of record and, by 
itself or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim of service connection for diabetes mellitus type II.    


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for diabetes mellitus type II.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

In the October 2004 rating decision, the RO denied the claim of 
service connection for diabetes mellitus type II on the basis 
that there was no evidence of diabetes mellitus type II in 
service or evidence that medically related current diabetes 
mellitus type II to any event or incident of service.  The 
Veteran was notified of this decision and he did not perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence 
considered at that time included service treatment records and VA 
treatment records dated from 2001 to 2003.  

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In February 
2007, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the February 2007 to 
be new and material.  The newly submitted evidence indicates that 
there may be a possible relationship between diabetes mellitus 
type II and service.  

In a June 2010 statement, a VA physician stated that it was 
possible that the Veteran's diabetes mellitus was related to the 
iron overload which was shown to have existed from the late 
1990's to the early 2000's.  

The physician noted that diabetes mellitus was diagnosed in 
January 2000 and the Veteran had hepatitis C, secondary 
hemochromatosis, and evidence of significant iron overload in the 
late 1990's and early 2000's and diabetes mellitus was diagnosed 
during that same time period.  

The Veteran also submitted information from a book entitled 
Diabetes for Dummies. The excerpt submitted by the Veteran 
suggested that diabetes mellitus may be a complication of 
hemochromatosis which resulted from excessive absorption of iron 
into the blood.   

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.   

This evidence is material because it addresses an unestablished 
fact concerning whether the Veteran's diabetes mellitus is 
related to his military service.  The newly submitted evidence 
shows a possible association between the diabetes mellitus and 
service.  

This evidence raises a reasonable possibility of substantiating 
the claim because this evidence may establish a medical nexus 
between the claimed disability and service.  Thus, this evidence 
is new and material.  

Accordingly, the Board finds that the evidence received since the 
October 2004 rating decision is new and material for the purpose 
of reopening the claim of service connection for diabetes 
mellitus type II.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for diabetes mellitus type II, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

With respect to the reopened claim, the Board finds that a 
medical examination is necessary to clarify whether the Veteran's 
diabetes mellitus type II had its clinical onset during service.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

Prior to the examination, the RO should also contact the Veteran 
by letter and request that he provide sufficient information, and 
if necessary authorization, to enable the RO to obtain any 
outstanding, pertinent treatment records showing treatment of 
diabetes mellitus type II.   

The Board finds that adjudication of the claim for service 
connection for erectile dysfunction must be deferred pending the 
outcome of the adjudication of the recently reopened claim for 
service connection for diabetes mellitus type II.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 
1 Vet. App. 180 (1991) (where a decision on one issue would have 
a "significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two claims 
are inextricably intertwined)).  

The Board notes that if service connection for diabetes mellitus 
type II is granted, this will impact on the claim for erectile 
dysfunction since the Veteran is claiming that the erectile 
dysfunction is caused by the diabetes mellitus type II.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all sources of medical treatment for the 
claimed diabetes mellitus type II.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, the RO should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained, and incorporate them into the 
Veteran's claims file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims.  All attempts to 
procure records should be documented in the 
file.  

If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Then the RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology the claimed 
diabetes mellitus type II.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's disability manifested by 
diabetes mellitus type II had its clinical 
onset during his extensive active service 
or was caused or aggravated by a service-
connected disability.  

All findings and conclusions should be set 
forth in a legible report.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefits 
sought on appeal remain denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


